 

EXHIBIT 10.3

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of June 19, 2018 (the “Amendment Date”) and made, by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”) and CYTORI THERAPEUTICS, INC., a Delaware corporation with offices
located at 3020 Callan Road, San Diego, CA  92121 (“Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Loan and Security Agreement, dated as of May 29,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof; and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(b)Repayment.  Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization
Date.  Borrower agrees to pay, on the Funding Date of each Term Loan, any
initial partial monthly interest payment otherwise due for the period between
the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive monthly payments
of principal (except that no payments of principal shall be made on the Payment
Dates from September 1, 2017 through December 1, 2017; provided, further, that
upon the occurrence of the I/O Extension Event payments of principal shall also
not be made on the Payment Dates from January 1, 2018 through August 1, 2018)
and applicable interest (regardless of whether or not on any given Payment Date
a principal payment is due hereunder), in arrears, to each Lender, as calculated
by Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to thirty (30) months (except that as set forth above, no payments of
principal shall be made on the Payment Dates from September 1, 2017 through
August 1, 2018; provided, further, that upon the occurrence of the 2018 I/O
Extension Event, payments of principal shall also not be made on the Payment
Dates from September 1, 2018 through December 1, 2018).  The principal payments
due hereunder shall be as set forth on the amortization table (as amended from
time to time) attached to the Disbursement Letter entered into on the Effective
Date.  The Final Payment and all unpaid principal and accrued and unpaid
interest with respect to each Term Loan are due and payable in full on the
Maturity Date.  Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

BOS 48610173v2

--------------------------------------------------------------------------------

 

 

3.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(d), replacing “.” at the end of Section 2.5(e)
with “; and” and adding Section 2.5(f) thereto as follows:

 

(f)  Second Amendment Fee.  A fully earned and non-refundable second amendment
fee in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00) which
shall become due and payable upon the earlier of: (i) the Maturity Date, (ii)
the acceleration of any Term Loan, or (iii) the prepayment of a Term Loan
pursuant to Section 2.2(c) or (d).

 

 

 

4.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order:

 

“2018 I/O Extension Event” is the receipt by Borrower on or after June 1, 2018
and on or before August 31, 2018 of unrestricted gross cash proceeds of not less
than Fifteen Million Dollars ($15,000,000.00) from the sale and issuance of its
equity securities.

 

 

5.

The amortization table attached as Exhibit A to the Disbursement Letter entered
into on the Effective Date, is hereby amended and restated as set forth on
Exhibit A hereto.

 

 

 

6.

Limitation of Amendment.

 

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

7.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect; The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (i) any material law or
regulation binding on or affecting Borrower, (ii) any material contractual
restriction with a Person binding on Borrower, (iii) any material order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (iv) the
organizational documents of Borrower;

2

--------------------------------------------------------------------------------

 

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

e.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

8.

The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof.  Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

 

9.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

10.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (c) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts.

 

 

11.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

12.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

BORROWER:

 

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By /s/ Tiago Girao

 

 

Name: Tiago Girao

 

 

Title: VP of Finance and Chief Financial Officer

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By /s/ Joshua Friedman

 

 

Name: Joshua Friedman

 

 

Title: Vice President

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

[gch0ermjwhdi000001.jpg]

 

 